       Case 3:21-cv-00464-WHO Document 21 Filed 05/18/21 Page 1 of 2




 1
     STEPHEN M. LOBBIN
     sml@smlavvocati.com
 2   SML AVVOCATI P.C.
 3
     888 Prospect Street, Suite 200
     San Diego, California 92037
 4   (949) 636-1391 (Phone)
 5
     Attorney(s) for Plaintiff Social Positioning Input Systems, LLC
 6

 7
                     IN THE UNITED STATES DISTRICT COURT
 8                FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
      SOCIAL POSITIONING INPUT                       CASE NO.: 3:21-cv-00464-WHO
      SYSTEMS, LLC,
11
                          Plaintiff,                 PLAINTIFF’S NOTICE OF
12                                                   VOLUNTARY DISMISSAL
      v.                                             WITHOUT PREJUDICE
13

14    PARTICLE INDUSTRIES, INC.,                 ,
                                                     JURY TRIAL DEMANDED
15                        Defendant.
16

17

18         NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
19         Plaintiff Social Positioning Input Systems, LLC (“Plaintiff” or “SPIS”) files this
20   Notice of Voluntary Dismissal Without Prejudice pursuant to Federal Rule of Civil
21   Procedure 41(a)(1)(A)(i). According to Rule 41(a)(1)(A)(i), an action may be dismissed
22   by the plaintiff without order of court by filing a notice of dismissal at any time before
23   service by the adverse party of an answer. Accordingly, Plaintiff hereby voluntarily
24   dismisses this action against Defendant Particle Industries, Inc. without prejudice,
25   pursuant to Rule 41(a)(1)(A)(i) with each party to bear its own fees and costs.
26

27

28


                                                 1
               PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
       Case 3:21-cv-00464-WHO Document 21 Filed 05/18/21 Page 2 of 2




 1
     Dated: May 18, 2021                 Respectfully submitted,

 2                                       /s/ Stephen M. Lobbin
 3
                                         Stephen M. Lobbin
                                         sml@smlavvocati.com
 4                                       SML AVVOCATI P.C.
 5                                       888 Prospect Street, Suite 200
                                         San Diego, California 92037
 6                                       (949) 636-1391 (Phone)
 7
                                         Attorney(s) for Plaintiff Social Positioning
 8                                       Input Systems, LLC
 9
                             CERTIFICATE OF SERVICE
10

11          I hereby certify that on May 18, 2021, I electronically filed the above
     document(s) with the Clerk of Court using CM/ECF which will send electronic
12   notification of such filing(s) to all registered counsel.
13
                                                /s/
14                                              Stephen M. Lobbin
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               2
             PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
